Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 1 of 7 PageID 461




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   JAMES EVERETT SHELTON,

                           Plaintiff,

   v.                                                         Case No: 6:18-cv-1335-Orl-41LRH

   CSG SOLUTIONS CONSULTING LLC
   and CARLOS SINENCIO GUERRERO,

                           Defendants.


                                  REPORT AND RECOMMENDATION
   TO THE UNITED STATES DISTRICT COURT:

             This cause came on for consideration without oral argument on the following motions filed

   herein:

             MOTION:       NOTICE OF RECEIVERSHIP & STAY OF THIS ACTION
                           AGAINST DEFENDANT CARLOS SINENCIO GUERRERO
                           (Doc. No. 42)

             FILED:        June 27, 2019



             THEREON it is RECOMMENDED that the motion be GRANTED.


             MOTION:       PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT PER
                           RULE 55(B)(2) (Doc. No. 40)

             FILED:        April 10, 2019



             THEREON it is RECOMMENDED that the motion be DENIED WITHOUT
             PREJUDICE.
Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 2 of 7 PageID 462



   I.     BACKGROUND.

          As relevant to the resolution of the above-styled motions, on March 1, 2019, Plaintiff James

   Everett Shelton filed an amended complaint against Defendants CSG Solutions Consulting LLC and

   Carlos Sinencio Guerrero. Doc. No. 33. He alleges that Defendants collectively violated the

   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).                Id. at 21–25.

   Defendants failed to timely respond to the amended complaint, and Plaintiff obtained Clerk’s

   defaults against them. Doc. No. 39. On April 10, 2019, Plaintiff filed a Motion for Default

   Judgment Per Rule 55(B)(2) against both Defendants.           Doc. No. 40.   That motion remains

   pending.

          On June 27, 2019, Plaintiff filed a Notice of Receivership & Stay of this Action Against

   Defendant Carlos Sinencio Guerrero. Doc. No. 42. The Notice of Receivership addresses another

   case pending before this Court: Federal Trade Commission v. First Choice Horizon LLC, et al., No.

   6:19-cv-1028-Orl-40LRH (M.D. Fla. June 3, 2019) (“the Receivership Case”). In the Receivership

   Case, the Federal Trade Commission (“FTC”) brought suit against several named corporate and

   individual Defendants, including Carlos S. Guerrero, a/k/a Carlos Sinencio Guerrero, d/b/a CSG

   Solutions. Id. at Doc. No. 1. The FTC alleges that the named Defendants violated the Federal

   Trade Commission Act and the Consumer Fraud and Abuse Prevention Act by engaging in “a

   telemarketing scheme that defrauds financially distressed and often older adult consumers by selling

   a bogus credit card interest rate reduction service.” Id. at 2.

          On June 3, 2019, United States District Judge Byron issued a Temporary Restraining Order

   (“TRO”) against the named Defendants. Id. at Doc. No. 12. The parties thereafter stipulated to

   the entry of a preliminary injunction. Id. at Doc. No. 24. On June 27, 2019, Judge Byron issued




                                                    -2-
Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 3 of 7 PageID 463



   the Stipulated Preliminary Injunction. Id. at Doc. No. 28. Both the TRO and the Stipulated

   Preliminary Injunction provide:

                                        XIX. STAY OF ACTIONS

          [E]xcept by leave of this Court, during the pendency of the receivership ordered
          herein, Defendants, Defendants’ officers, agents, employees, attorneys, and all other
          persons in active concert or participation with any of them, who receive actual notice
          of this Order, and their corporations, subsidiaries, divisions, or affiliates, and all
          investors, creditors, stockholders, lessors, customers and other persons seeking
          to establish or enforce any claim, right, or interest against or on behalf of
          Defendants, and all others acting for or on behalf of such persons, are preliminarily
          enjoined from taking action that would interfere with the exclusive jurisdiction
          of this Court over the Assets or Documents of the Receivership Entities,
          including, but not limited to:

          ....

          B. Commencing, prosecuting, or continuing a judicial, administrative, or other
          action or proceeding against the Receivership Entities, including the issuance or
          employment of process against the Receivership Entities, except that such actions
          may be commenced if necessary to toll any applicable statute of limitations . . . .

   Id. at Doc. No. 12, at 28; Doc. No. 28, at 27 (emphasis added).

   In the Stipulated Preliminary Injunction, “Receivership Entities” are defined as

          Corporate Defendants[1] as well as any other entity that has conducted any business
          related to the marketing, promotion, offering for sale, or sale of Defendants’ credit
          card interest rate reduction service, including receipt of Assets derived from any
          activity that is the subject of the Complaint in this matter, and that the Receiver
          determines is controlled or owned by any Defendant.

   Id. Doc. No. 28, at 5 (emphasis added). “Assets” are defined as “any legal or equitable interest in,

   right to, or claim to, any property, wherever located and by whomever held.” Id. at 4.




          1
             “Corporate Defendant(s)” includes First Choice Horizon LLC, First Southern Trust LLC, First
   United Mutual LLC, Premier Union Trust LLC, South Premier Trust LLC, and Suncoast Mutual LLC, and
   each of their subsidiaries, affiliates, successors, and assigns. Federal Trade Commission v. First Choice
   Horizon LLC, et al., No. 6:19-cv-1028-Orl-40LRH, Doc. No. 28, at 4 (M.D. Fla. June 27, 2019). The
   complaint alleges that Carlos Sinencio Guerrero is an officer, member, manager, or owner of First Choice
   Horizon LLC and First United Mutual LLC. Id. at Doc. No. 1, at 1.



                                                     -3-
Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 4 of 7 PageID 464



          On June 27, 2019, Plaintiff filed a motion to stay the instant case against Defendant Carlos

   Sinencio Guerrero due to the Receivership Case. Doc. No. 42. However, he states that because

   Defendant CSG Solutions Consulting LLC is not named as a Receivership Entity, the action and, in

   particular, the motion for default judgment, may proceed against Defendant CSG Solutions

   Consulting LLC. Id.

          The motion for default judgment and the motion to stay this action due to the Receivership

   Case were referred to the undersigned, and the matter is ripe for review.

   II.    ANALYSIS.

          Based on the Stipulated Preliminary Injunction entered in the Receivership Case, I

   respectfully recommend that the Court stay the instant proceedings against Defendant Carlos

   Sinencio Guerrero. Carlos Sinencio Guerrero is a named Defendant in the Receivership Case, and

   he is specifically included in the definitions of “Defendant(s)” and “Individual Defendant(s)” for

   purposes of the Order on the Stipulated Preliminary Injunction. Federal Trade Commission v. First

   Choice Horizon LLC, et al., No. 6:19-cv-1028-Orl-40LRH, Doc. No. 28, at 4, 5 (M.D. Fla. June 27,

   2019). The Stipulated Preliminary Injunction prohibits proceeding in a lawsuit that could “interfere

   with the exclusive jurisdiction of this Court over the Assets or Documents of the Receivership

   Entities.” Id. at 27.

          However, Plaintiff seeks to have this case proceed against Defendant CSG Solutions

   Consulting LLC.     Doc. No. 42.     Although CSG Solutions Consulting LLC is not a named

   Defendant in the Receivership case, it is referenced throughout the complaint in that case as a

   fictitious name under which Defendant Carlos Sinencio Guerrero conducts business. See, e.g.,

   Federal Trade Commission v. First Choice Horizon LLC, et al., No. 6:19-cv-1028-Orl-40LRH, Doc.

   No. 1, at 1, 2, 6 (M.D. Fla. June 3, 2019). In addition, Carlos Sinencio Guerrero was sued by the




                                                   -4-
Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 5 of 7 PageID 465



   FTC in his individual capacity as “Carlos S. Guerrero . . dba CSG Solutions.” Id. at 1. The FTC

   alleges that Carlos Sinencio Guerrero and the other named Defendants engaged in a telemarketing

   scheme to defraud consumers through the Corporate Defendants. Id. at 3. The FTC alleges that

   that most recently, through companies named CSG Solutions and Second Choice Horizons, LLC,

   the Defendants engage in deceptive practices through the use of robocalls.                        Id. at 2–3.

   Accordingly, it would appear that a stay of the proceedings against CSG Solutions Consulting LLC

   would also be proper.

           Moreover, in this case, Plaintiff asserts common allegations against both Defendants, he

   asserts the same causes of action against both Defendants, and he requests the same relief against

   both Defendants. Doc. No. 33.2 Plaintiff has provided no authority to suggest that proceeding in

   this case solely against CSG Solutions Consulting LLC is proper. Under these circumstances, I

   recommend that the Court find that the case should be stayed in its entirety and administratively

   closed until disposition of the Receivership Case, or until the Court otherwise grants relief from the

   stay.3 See Patriot Underwriters, Inc. v. Select Peo, Inc., No. 12-CV-61546, 2013 WL 12154551,

   at *1 (S.D. Fla. June 6, 2013) (“The Court has the inherent authority to issue a stay to control the

   disposition of its docket to economize the time and effort of both the Court and the litigants.” (citing

   Connor v. Sec’y, Fla. Dept. of Corrs., 713 F.3d 609, 623 (11th Cir. 2013); Landis v. North American

   Co., 299 U.S. 248, 254–55 (1936))); Comprehensive Health Care Sys. of Palm Beaches, Inc. v. M3

   USA Corp., No. 16-CV-80967, 2017 WL 4868185, at *1 (S.D. Fla. Oct. 6, 2017) (noting that a court


           2
            Furthermore, Carlos Guerrero is the registered Agent of CSG Solutions Consulting LLC, and he is
   a manager of the entity. Available at http://search.sunbiz.org/Inquiry/CorporationSearch/ByName, then
   enter “CSG Solutions Consulting LLC” into the Entity Name field.
           3
              “[A]n administrative closing has no effect other than to remove a case from the court’s active
   docket . . . . Designating a case ‘closed’ does not prevent the court from reactivating a case either of its own
   accord or at the request of the parties.” Fla. Ass’n for Retarded Citizens, Inc. v. Bush, 246 F.3d 1296, 1298
   (11th Cir. 2001).


                                                         -5-
Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 6 of 7 PageID 466



   may issue a stay to “promote judicial economy, reduce confusion and prejudice, and prevent

   possible inconsistent resolutions”).

          Based on the recommendation to issue a stay of this matter and to administratively close the

   case pending a lift of the stay in the Receivership Case, I further recommend that the Court deny

   Plaintiff’s Motion for Default Judgment Per Rule 55(B)(2) (Doc. No. 40) without prejudice to

   refiling the motion after the case is reopened.

   III.   RECOMMENDATION.

          Based on the foregoing, I RESPECTFULLY RECOMMEND that the Court:

          1.      GRANT Plaintiff’s request to stay this action against Defendant Carlos Sinencio

                  Guerrero (Doc. No. 42);

          2.      STAY the case in its entirety in light of the Receivership Case, Federal Trade

                  Commission v. First Choice Horizon LLC, et al., No. 6:19-cv-1028-Orl-40LRH

                  (M.D. Fla. June 3, 2019);

          3.      DENY Plaintiff’s Motion for Default Judgment Per Rule 55(B)(2) (Doc. No. 40),

                  without prejudice to Plaintiff refiling the motion after the case is reopened;

          4.      ORDER the Clerk of Court to administratively close this case pending disposition

                  of the Receivership Case; and

          5.      DIRECT Plaintiff to file a status report regarding the Receivership Case within sixty

                  (60) days following the Court’s Order on this Report and Recommendation and every

                  sixty (60) days thereafter.

                                          NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions.          A party’s failure to file written




                                                     -6-
Case 6:18-cv-01335-CEM-LRH Document 43 Filed 07/03/19 Page 7 of 7 PageID 467



   objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

   conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

          Recommended in Orlando, Florida on July 3, 2019.




   Copies furnished to:

   Presiding District Judge
   Counsel of Record
   Unrepresented Party
   Courtroom Deputy




                                                    -7-
